—In a proceeding pursuant to CPLR article 75 to stay arbitration, the appeal is from (1) an order of the Supreme Court, Suffolk *327County (Cannavo, J.), dated March 23, 1998, which granted the petition, and (2) a judgment of the same court, entered April 24, 1998, upon the order.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
Since the subject policy neither covers the appellant as an insured person nor provides for supplementary uninsured motorist benefits, the Supreme Court properly granted the petition for a stay of arbitration (see, Insurance Law § 3420 [f] [2]; cf., Matter of Aetna Cas. & Sur. Co. v Gutstein, 80 NY2d 773, 775; McCarthy v MVAIC, 16 AD2d 35, 38, affd 12 NY2d 922). Bracken, J. P., S. Miller, Thompson and Sullivan, JJ., concur.